m-lt
                                ELECTRONIC RECORD




COA #      03-12-00462-CR                        OFFENSE:        OTHER CRIMINAL


           Joel David James v. The State of
STYLE:     Texas                                 COUNTY:         Comal

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    207th District Court


DATE: 06/27/14                    Publish: NO    TC CASE #:      CR2011-195




                        IN THE COURT OF CRIMINAL APPEALS


         Joel David James v. The State of
STYLE:   Texas
                                                      cca*            1757t
         PRO S£                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         R£fM&1)                                      JUDGE:

DATE:       /P-//P/20//                               SIGNED:                           PC:

JUDGE:        fL£A IjaA^^—                            PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD
                                                                             FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                                          SZ2XC2>




2/6/2015                                                      COA No. 03-12-00462-CR
JAMES, JOEL DAVID            Tr4G\Nop|R201jl495                                PD-0975-14
Pursuant to Rule 69.4(a) T.R.A.P^th^reGordMs^retumed to the court of appeals.
                                      ~***z***                            Abel Acosta, Clerk
                             3RD COURT OF APPEALS CLERK
                             JEFF KYLE
                             PO BOX 12547
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *